Exhibit RIVIERA HOLDINGS CORPORATION 2901 Las Vegas Boulevard South Las Vegas, NV 89109 Investor Relations (800) 362-1460 TRADED: NYSE Amex: RIV www.rivierahotel.com FOR FURTHER INFORMATION: RIVIERA HOLDINGS CORP. INVESTOR RELATIONS CONTACT Phil Simons, CFO Betsy Truax, Skorpus Consulting (702) 794-9527 (208) 241-3704 psimons@theriviera.com betsytruax_hartman@msn.com FOR IMMEDIATE RELEASE: Riviera Holdings to Voluntarily Delist From NYSE Amex and Will Seek to Have Common Stock Quoted on OTC Bulletin Board Receives
